Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

Benak v. Alliance Cap Mgmt
Precedential or Non-Precedential: Precedential

Docket No. 05-1070




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Benak v. Alliance Cap Mgmt" (2006). 2006 Decisions. Paper 1512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                Precedential

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 05-1070


                       PATRICIA BENAK, on behalf of Alliance
                               Premier Growth Fund

                                             v.

    ALLIANCE CAPITAL MANAGEMENT L.P.; JOHN D. CARIFA; ALFRED
 HARRISON; MARK D. GERSTEN; RUTH BLOCK; DAVID H. DIEVLER; JOHN H.
 DOBKIN; WILLIAM H. FOUL, JR.; JAMES M. HESTER; CLIFFORD L. MICHEL;
                       DONALD J. ROBINSON


                     On Appeal from the United States District Court
                             for the District of New Jersey
                                (D.C. No. 01-cv-05734)
                        Honorable Jose L. Linares, District Judge*


                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 18, 2005

      Before: BARRY and AMBRO, Circuit Judges, and POLLAK,** District Judge




       *
        By order entered May 10, 2002, the U.S. District Court for the District of New Jersey
consolidated the proceedings at Nos. 01-cv-05734, 01-cv-06127, 02-cv-00672, 02-00994,
and 02-cv-1385 for all purposes. The caption when the appeal was initially docketed
included the captions for all the individual actions. By order dated May 25, 2005, the
District Court noted that all plaintiffs’ complaints had been dismissed in action No. 01-cv-
05734. As such, this opinion shall be captioned in No. 01-cv-05734 only.
       **
        The Honorable Louis H. Pollak, District Judge, United States District Court for the
Eastern District of Pennsylvania, sitting by designation.
James Bonner, Esq.
Shalov, Stone & Bonner
485 Seventh Avenue
Suite 1000
New York, NY 10018

Counsel for Appellants Patrick J. Goggins, Laura H. Goggins,
and Fred B. Voigt

Mark A. Kirsch, Esq.
James F. Moyle, Esq.
Jason A. D’Angelo, Esq.
Clifford Chance US
31 West 52nd Street
New York, NY 10019
       -AND-
Herbert J. Stern, Esq.
Stern & Kilcullen
75 Livingston Avenue
Roseland, NJ 07068

Counsel for Appellees Alliance Cap. Mgmt., John D. Carifa,
Alfred Harrison, and Mark D. Gersten

G. Stewart Webb, Jr., Esq.
Venable
2 Hopkins Plaze
1800 Mercantile Bank & Trust Bldg.
Baltimore, MD 21201
       -AND-
John L. Hardiman, Esq.
Sullivan & Cromwell
125 Broad Street
New York, NY 10004

Counsel for Appellees Alliance Premier Growth Fund, Ruth Block,
David H. Dievler, John H. Dobkin, William H. Foulk, Jr., James
M. Hester, Clifford L. Michel, and Donald J. Robinson


                  ORDER AMENDING PUBLISHED OPINION

BARRY, Circuit Judge

      IT IS NOW ORDERED that the published Opinion in the above case filed January

13, 2006, be amended as follows:

      On page 2, directly under the name Mark A. Kirsch, Esq., in the caption, add

      James F. Moyle, Esq.
      Jason A. D’Angelo, Esq.

                                        By the Court,


                                        /s/ Maryanne Trump Barry

Dated: February 7, 2006
SLC/cc: Mark A. Kirsch, Esq.
        Herbert J. Stern, Esq.
        John L. Hardiman, Esq.
        G. Stewart Webb, Jr., Esq.
        James P. Bonner, Esq.
        James F. Moyle, Esq.
        Jason A. D’Angelo, Esq.